Order modified on the law, by striking out the final paragraph of the order, and as modified affirmed, with ten dollars costs and disbursements to the respondent. This was an attempted common-law arbitration which is a contractual, not a judicial proceeding, and, if properly conducted, results, not in a judgment, but in a cause of action against the party who does not obey the award. The arbitrators do not constitute a judicial or quasi-judicial body whose proceedings are the subject of an order of prohibition. There being no attempt here to conduct a statutory arbitration proceeding, the court will not interfere by such a proceeding as this. All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.